Title: Articles Proposed by Pinto at Final Conference, 25 Apr. 1786
From: Adams, John
To: 


          
            
              
            
            

              

              
            
          


          Art. XI. 2
          + There shall be, a full and entire Liberty of Conscience allowed,
            to the Inhabitants and Subjects of each Party and no one Shall be molested, in regard to
            his Worship, provided he Submits, as to the public Demonstration of it, to the Laws of
            the Country. There Shall be given moreover Liberty when any Subjects or Inhabitants of
            either Party, Shall die in the Territory of the other, to bury them in the usual
              burying Places in decent & convenient Places, which Shall be appointed
            for that Purpose. and the two contracting Parties agree Shall provide, each
            in its own Jurisdiction, that the Citizens & Subjects of the other, may obtain,
            Certificates in Cases of Deaths, in Case
            whenever they Shall be required, to be delivered.+
          Declaration to the Article XII.
          Except the Merchandizes deemed contraband * namely + Cannons,
            Morters, Fire Arms Pistols, Bombs, Grenades, bullets Balls, Fusils, Flints, Matches,
            Powder Salt peter, Sulphur, Cuirasses, Pikes, Swords, Cartouch Boxes, Belts, Saddles and
            Bridles, which shall be adjudged Contrabande, and Subject to Confiscation, excepting
            nevertheless the Quantity, which may be requisite for the Defence of the Vessell, and of
            those who compose the Crew.+
          Art. XIII.
          This Article cannot Subsist, after the foregoing Declaration,
            respecting Contraband Merchandizes Subject to Confiscation.
          Article to be added 25
          The Squadrons or Vessells of War of the two Contracting Parties,
            may enter freely into the Ports, Roads or Bays of the other one or the other
            Dominion, where Commerce is permitted provided, nevertheless that they never exceed the
            Number of Six Vessells of War, in the great Ports, and of four in the Small Ports
            without the express Permission of the Governor or Commandant of the District; and that
            they do not make there a Station, With View to hurt the Commerce of other
            Nations in Amity and Alliance with either of the two contracting Parties.
          
            
              
            
          
        